Mr. Justice Clayton
delivered the opinion of the court.
• The statements of Peden, one of the makers of the note sued on, introduced in favor of another party to it, in opposition to the objections of the plaintiff, were-clearly inadmissible.
The verdict is also against the evidence; indeed, it has no evidence to support it. All that Wood swore to may be true, and yet the verdict be without evidence, because he could not identify this as the note which he saw in the possession of Peden.
*648But if the testimony of Nye be true, it is manifest that the note referred to by Wood is not the one in suit. Both may have told the truth, and we are not authorized to presume the contrary, and if so, the verdict cannot stand. It is directly against the testimony of Nye, and if the note referred to by Wood is not the one in suit, it is without any foundation. There was no evidence in opposition to that of Nye, nor any to impeach his credibility.
On both grounds the judgment must be reversed, and new trial granted.